      Case 1:20-cr-00023-DLC Document 37 Filed 07/10/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                20Cr023(DLC)
                                       :
               -v-                     :              CORRECTED ORDER
                                       :
JOSEPH GUAGLIARDO,                     :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     An Order issued earlier today, July 10, misstated that the

defendant does not consent to proceed remotely for his

sentencing.   This Court’s Chambers has confirmed with defense

counsel that the defendant consents to proceed remotely and, in

light of the ongoing COVID-19 pandemic, prefers that his

sentencing occur via videoconference, as opposed to in person.

Accordingly, it is hereby

     ORDERED that the sentencing for Joseph Guagliardo is

scheduled for Thursday, July 23, 2020 at 2:00 p.m. by Skype for

Business videoconference, if the Skype for Business platform is

reasonably available.    To access the conference, paste the

following link into your browser:

https://meet.lync.com/fedcourts-nysd/anthony_sampson/NUP731NV.
      Case 1:20-cr-00023-DLC Document 37 Filed 07/10/20 Page 2 of 3



     To use this link, you may need to download software to use

Skype’s videoconferencing features.1      Participants are directed

to test their videoconference setup in advance of the conference

-- including their ability to access the link above.         Defense

counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who do not have an Office 365 account may use the

“Join as Guest” option.    When you successfully access the link,

you will be placed in a “virtual lobby” until the conference

begins.   Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured

to work with Skype for Business.       For further instructions

concerning Skype for Business and general guidelines for

participation in video and teleconferencing, visit https://

nysd.uscourts.gov/covid-19-coronavirus.

     If you intend to join the conference from an Apple device,

you should ensure that you are running a version of Skype for

Business that was published on or after April 28, 2020. 2         Users

running earlier versions have encountered an issue in which



1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.


                                   2
         Case 1:20-cr-00023-DLC Document 37 Filed 07/10/20 Page 3 of 3



Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Skype for

Business, may access the conference audio using the following

credentials:

            Call-in number:         917-933-2166
            Conference ID:          146190056

     IT IS FURTHER ORDERED that by Friday, July 17, 2020,

defense counsel shall file a letter informing the Court whether

counsel and the defendant have successfully tested Skype for

Business.     If the defendant and counsel are unable to

successfully test Skype for Business, an Order will issue

informing the parties whether the sentencing shall be

rescheduled to occur in person.

     IT IS FURTHER ORDERED that any supplemental sentencing

submission is due Friday, July 17, 2020.


Dated:      New York, New York
            July 10, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      3
